Citation Nr: 0120604	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of rheumatic fever.

2.  Entitlement to service connection for rheumatic heart 
disease.

3.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for cervical 
radiculopathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 28 to 
December 27, 1968.  

The record indicates that the issue of entitlement to service 
connection for residuals of rheumatic fever was previously 
denied by the Department of Veterans Affairs (VA) in a rating 
decision of December 1969.  The veteran did not appeal that 
determination within one year of the notice thereof, and that 
decision became final.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Oakland, California Regional Office (RO).  By a rating action 
of June 1995, the RO denied the veteran's attempt to reopen 
his claims of entitlement to service connection for residuals 
of rheumatic fever.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
February 1996.  The transcript of that hearing is accepted as 
a notice of disagreement (NOD) as to the denial of veteran's 
attempt to reopen his claim for service connection for 
residuals of rheumatic fever.  Tomlin v. Brown, 5 Vet. App. 
355 (1993).  A hearing officer's decision was entered in 
September 1996; a letter attached to the decision informed 
the veteran that he had until September 1997 to file his 
substantive appeal.  A statement of the case (SOC) was issued 
in December 1996, and the veteran's substantive appeal (VA 
Form 9) was received in June 1997.  A supplemental statement 
of the case (SSOC) was issued in May 2000.  

By a rating action of May 2000, the RO denied the veteran's 
claims of entitlement to service connection for rheumatic 
heart disease, degenerative disc disease of the thoracic 
spine, degenerative disc disease of the lumbar spine, and 
cervical radiculopathy.  An NOD with that determination was 
received in July 2000.  An SSOC, with respect to the denial 
of service connection for residuals of rheumatic fever, was 
issued in July 2000.  An SOC pertaining to the issues 
addressed in the May 2000 rating action was issued in August 
2000, and a substantive appeal was received later in August 
2000.  Following the receipt of additional medical records, 
an SSOC was issued in October 2000.  

On June 6, 2001, the veteran and a friend appeared and 
offered testimony at a hearing before the undersigned member 
of the Board, sitting at Oakland, California.  A transcript 
of that hearing is also of record.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304.  The appeal was received at the Board in late June 
2001.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for rheumatic heart 
disease, service connection for degenerative disc disease of 
the thoracic spine, service connection for degenerative disc 
disease of the lumbar spine, and service connection for 
cervical radiculopathy, will be addressed in the remand 
section following the decision.  


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of rheumatic fever by the RO in December 1969; that decision 
was not appealed within one year of the notice thereof.  

2.  Evidence obtained since the December 1969 rating action 
includes statements by the veteran, VA outpatient treatment 
records, private medical statements, and excerpts from 
medical treatises; and this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
a claim for service connection for residuals of rheumatic 
fever.  


CONCLUSIONS OF LAW

1.  The RO's December 1969 rating decision which denied 
service connection for residuals of rheumatic fever is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2000).  

2.  The additional evidence submitted since December 1969 
constitutes new and material evidence which is sufficient to 
reopen the claim for service connection for residuals of 
rheumatic fever, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

An enlistment examination, conducted in October 1968, noted a 
history of rheumatic fever at the age of 10; clinical 
findings were negative for any complaints or findings of 
rheumatic fever or residuals thereof.  The record also 
indicates that the veteran was hospitalized from November 13 
to December 9, 1968 with a diagnosis of rheumatic fever, 
acute; the hospital records noted that the major-minor 
criteria for acute rheumatic fever were easily identified.  
It was further noted that a left lower lobe pneumonitis 
resolved without treatment.  The veteran's symptoms of fever, 
arthritis, erythema, and carditis all resolved while under 
treatment.  At his discharge from the hospital, the veteran 
was asymptomatic with the exception of minimal morning 
stiffness and pain in the wrists and knees.  

Of record was the report of a medical board, convened in 
December 1968, which determined that the veteran reported 
having three episodes of acute rheumatic fever in 1962 for 
which he required hospitalization.  Since then, he had been 
on prophylactic oral penicillin, which he discontinued prior 
to military service.  While on active duty, he experienced an 
acute episode of rheumatic fever that required 
hospitalization at the United Stated Naval Hospital in San 
Diego; at discharge, it was recommended that he be separated 
from service.  It was also reported that physical examination 
revealed a 17 year old male with no evidence of a rash or 
arthritis.  There was a grade II/VI mid systolic murmur, 
which was low-pitched and radiated to the apex; the murmur 
increased with exercise.  It was the opinion of the board 
that the veteran did not meet the minimum standards of 
enlistment or induction, that he had no unfitting physical 
disability incurred in or aggravated by military service, and 
that he should be discharged.  

By a rating action in December 1969, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of rheumatic fever, based upon a finding that the 
veteran's rheumatic fever preexisted service and was not 
aggravated therein.  

Received in May 1995 was a private medical statement from L. 
J. Snyder, M.D., dated in December 1964, indicating that he 
saw the veteran in November 1964, at which time he was 
suffering from fever, sore throat, and a slight cough for 4 
days; he had a history of having rheumatic fever at age 10.  
Examination revealed bilateral exudative tonsillitis.  
Examination of the heart revealed no evidence of rheumatic 
heart disease.  The veteran was given 600,000 units of 
Bicillin intramuscularly, and a throat culture revealed 50 
percent Beta hemolytic streptococcus.  Dr. Snyder recommended 
that the veteran be placed on prophylactic Bicillin for an 
indefinite length of time.  

Also received in May 1995 was a private medical statement 
from M. U. Schwartz, M.D., dated in September 1970, 
indicating that he had treated the veteran for rheumatic 
fever since 1961.  Dr. Schwartz also noted that, on April 25, 
1967, he examined and treated the veteran for acute 
pharyngitis; at that time, there was no heart murmur noted 
and he was placed on Pentids for the infection.  

Received in June 1995 was a medical questionnaire completed 
in May 1995, which discussed an orthopedic disorder.  This 
report does not reflect any discussion of rheumatic fever.  A 
VA treatment report dated in February 1996 reflects results 
of Nerve Conduction and electromyographic (EMG) studies that 
revealed findings suggestive of a muscle disorder.  

At his personal hearing in February 1996, the veteran 
reported a history of having attacks of rheumatic fever at 
age 9 and 10; he described symptoms of swollen joints, 
arthritis, skin rashes, nervous movements, nosebleeds and 
others.  The veteran indicated that he was treated with 
Penicillin and steroids.  The veteran indicated that after 
his last attack, he remained on medication until he was about 
16 or 17 years old.  The veteran indicated that he was 
physically okay; as a child, he was told that he had a heart 
murmur, which later dissipated.  

The veteran explained that, when he enlisted in the military, 
he informed them that he had suffered from rheumatic fever.  
The veteran further explained that he was required to obtain 
a medical statement indicating that he was physically able to 
enter military service; he obtained such a letter from Dr. 
Schwartz.  The veteran reported that after about 10 days of 
training, he began developing sore throats and fevers; after 
several attempts to receive treatment, he was finally 
admitted to a naval hospital after he had fainted.  The 
veteran indicated that he was subsequently boarded out of 
service.  It was argued that the veteran's condition was 
aggravated by a lack of medical attention, because a course 
of treatment with penicillin would have allowed him to remain 
on active duty.  

Received in October 1999 was an article pertaining to 
rheumatic fever.  This article described rheumatic fever as 
an inflammatory disease induced by an antecedent group A 
beta-hemolytic streptococcal pharyngitis.  The article also 
explained that carditis and acute polyarthritis are the most 
common manifestation of rheumatic fever.  

Also received in October 1999 were medical records dated from 
December 1960 to February 1996, which reflect treatment 
accorded to the veteran before his enlistment in military 
service and after.  The report of an electrocardiogram, 
performed in December 1960, revealed no evidence of carditis.  
The records indicate that the veteran received continuous 
treatment for upper respiratory infections in 1960 and 1961, 
and was diagnosed with rheumatic fever; these records also 
reflect treatment in 1961 for pain in his extremities, 
particularly the knees and feet, also diagnosed as acute 
rheumatic fever.  

Among those records is the report of a private medical 
statement, dated in April 1967, indicating that the veteran 
was treated for acute pharyngitis but no heart murmur was 
found.  Treatment reports dated in 1988 and 1996 reflect 
evaluation of orthopedic complaints, including muscle pain.  

Received in January 2000 was a duplicate of a private medical 
statement from Dr. Schwartz, dated in September 1970, 
regarding his treatment of the veteran for rheumatic fever 
prior to military service.  Also received was an undated 
medical statement from Dr. Schwartz, restating the fact that 
the veteran suffered from rheumatic fever as a child, and 
that he suffered from reoccurence of rheumatic fever during 
military service.  Subsequently received in May 2000 were 
responses to a questionnaire pertaining to symptoms of, 
etiology and treatment provided for rheumatic fever.  

Received in August 2000 were VA progress notes dated from 
June 1970 to July 1970, reflecting evaluation and treatment 
of several disabilities, including recurrence of rheumatic 
fever.  During a clinical visit in June 1970, it was noted 
that the veteran had a history of rheumatic fever at age 10, 
at which time he was treated with penicillin; it was also 
noted that he had 2 recurrences the same year, and he was 
treated with penicillin until age 16.  During service, he had 
another recurrence of rheumatic fever with pain and swelling 
in different joints; he was treated with penicillin and was 
hospitalized for three weeks.  He was thereafter discharged 
from military service; during the last physical examination 
before discharge, the veteran was told that for the first 
time that he had a heart murmur.  It was noted that two weeks 
ago, he again developed pain and swelling in his right ankle, 
which has migrated to the joints in all extremities.  

Examination revealed swelling and pain in the right wrist, 
elbow, and right knee with limitation in his range of motion 
because of pain.  The impression was recurrence of rheumatic 
fever.  An EKG performed then was reported to be within 
normal limits; a chest x-ray was also negative.  The veteran 
was subsequently seen in July 1970 with complaints of 
stiffness in his joints; x-ray of the hands and wrists 
revealed very early rheumatoid arthritic changes.  The 
veteran was admitted to a hospital on July 24, 1970 with 
recurrence of acute rheumatic fever, subsiding with 
medication.  The pertinent diagnoses were rheumatic fever and 
questionable rheumatoid arthritis.  

At his personal hearing before the undersigned member in June 
2001, the veteran again reiterated his history of rheumatic 
fever prior to entering military service, and his experience 
of an attack after the first two weeks on active duty.  The 
veteran maintained that he went into service with the 
intentions of staying in service; however, because he was 
refused medical treatment, he developed a recurrence of 
rheumatic fever that led to his discharge from service.  The 
veteran contended that an examination prior to discharge 
revealed a II/VI systolic murmur, which is a sign of 
carditis; he argued that he did not have any evidence of 
carditis prior to entering service.  The veteran also 
reported that he had another attack of rheumatic fever within 
one year after his discharge from military service; he 
maintained that this attack was due to the fact that the 
service doctors did not eradicate the bacterial infection he 
had while on active duty.  

Submitted at the hearing were duplicate VA treatment reports 
dated from June to July 1970 previously reported and 
discussed above.  Also submitted were VA progress notes dated 
from February through May 2001, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including status post rheumatic fever.  Also 
submitted were copies of articles pertaining to the symptoms 
of and treatment for rheumatic fever.  


II.  Legal analysis.

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The law further provides that a veteran shall be presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Browder v. Brown, 5 Vet. App. 268, 271 (1993) (Board 
must "explain the criteria it used to determine whether there 
was an increase in disability of [the preexisting condition] 
during service and how, pursuant to such criteria, it 
concluded that [there was no in-service worsening]").  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The Veterans Benefits Administration has interpreted the new 
law as requiring that VA comply with the notice, but not 
necessarily the duty to assist, provisions of the new law 
where a claimant seeks to reopen a finally disallowed claim.  
VBA Fast Letter 01-02 (January 9, 2001).  

To whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Thus, it is necessary that this 
aspect of the case be adjudicated, initially, on the issue of 
whether new and material evidence is of record to reopen the 
previously denied claim of service connection for residuals 
of rheumatic fever.  The VCAA, cited above, establishes that 
well groundedness following the reopening of a claim is a 
moot point.  

If it is determined that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), and the veteran's claim 
is reopened, barring a need for any further development, a 
merits analysis must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
Under § 3.156, as interpreted in caselaw, "new" evidence is 
that which was not of record at the time of the last final 
disallowance ("on any basis" - merits or otherwise) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  See Evans v. Brown, 9 Vet. App. 
273, 283-285 (1996).  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  Although, 
as noted above, Hodge overruled Colvin and its progeny as to 
the materiality test; the analysis as to what is new evidence 
has been overruled.  Anglin v. West, 203 F.3d 1343, 1347 
(Fed. Cir. 2000) (holding that Hodge left intact the Colvin 
test as to what constituted "new evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim of 
service connection for residuals of rheumatic fever, is that 
which has been submitted since the RO's December 1969 
decision.  

After having carefully reviewed the evidence, the Board has 
concluded that the veteran has submitted new and material 
evidence since the unappealed December 1969 RO decision.  In 
particular, the September 1970 medical statement from Dr. 
Schwartz, which apparently was not of record in December 
1969, indicates that when the veteran was treated in April 
1967, there was no heart murmur noted and he was placed on 
medication for acute pharyngitis.  

This is significant as the medical board report in December 
1968 indicated that examination of the veteran revealed a 
grade II over VI mid systolic murmur, which was low-pitched 
and radiated to the apex; it was also noted that the murmur 
increased with exercise.  In addition, VA treatment reports 
dated in June and July 1970, not of record in December 1969, 
reflect that the veteran was hospitalized and treated for 
pain and swelling in several joints resulting from recurrence 
of rheumatic fever.  The newly received medical records 
clearly reflect an increase in the symptoms and 
manifestations of rheumatic fever during and after service, 
symptoms not shown prior to his entry into active duty.  

Therefore, although not necessarily sufficient to grant the 
claim, this evidence is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
See Hodge, supra.  

In view of the foregoing evidence, and without adjudicating, 
in the first instance, the credibility of the evidence 
submitted, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for residuals of rheumatic fever 
is reopened.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for residuals of rheumatic 
fever, the appeal is granted.  


REMAND

A.  Service connection for residuals of rheumatic fever.

As noted above, the Veterans Claims Assistance Act of 2000 
redefined VA's obligations with respect to the duty to 
assist, and superseded the decision of the of the U.S. Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), en banc consideration denied, 13 
Vet. App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 
14 Vet. App. 174 (2000) (per curiam), which had held that VA 
cannot assist in the development of a claim that is not well-
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  

VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  In this case, the record indicates that the veteran 
had a preexisting history of rheumatic fever when he entered 
active duty, evidence of recurrence of rheumatic fever during 
service, and medical evidence suggesting that the veteran's 
condition may have been aggravated by military service.  
Accordingly, given the evidence suggesting that the veteran 
currently has residuals of rheumatic fever that are due to an 
aggravation of his disorder by the stress of active military 
service, the Board finds that an examination by a physician 
with an opinion as to whether the veteran's rheumatic fever 
was aggravated by military service is necessary.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  For these reasons, a remand is 
required.  

B.  Service connection for rheumatic heart disease, 
degenerative disc disease of the thoracic and lumbar spines, 
and cervical radiculopathy.

The veteran claims that he currently suffers from rheumatic 
heart disease, degenerative disc disease of the thoracic and 
lumbar spines, as well as cervical radiculopathy as a result 
of his rheumatic fever, which was aggravated by military 
service.  These issues are inextricably intertwined with the 
issue of service connection for residuals of rheumatic fever.

Notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The veteran has not received a VA examination.  Additionally, 
questions of whether, as the veteran and his representative 
argued, the rheumatic fever predisposed the veteran's heart 
to the problems he currently has, and that the current 
orthopedic problems resulted from rheumatoid arthritis, have 
yet to be addressed by a medical professional.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The Board finds that 
the evidence related to the veteran's claims of service 
connection for residuals of rheumatic fever, rheumatic heart 
disease, degenerative disc disease of the lumbar and thoracic 
spine, as well as cervical radiculopathy, is insufficient 
upon which to base an informed decision.  Remand for a 
medical examination is warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

At his above mentioned personal hearing in June 2001, the 
veteran also testified that he started receiving disability 
benefits from the Social Security Administration in 1997, 
effective from 1994.  He specifically stated that the Social 
Security benefits were granted based on the same disabilities 
for which he now seeks VA benefits.  As such, the Board must 
obtain all of the records pertaining to the SSA decision as 
such records may be relevant to the veteran's claims.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and Social Security 
Administration records.  See Counts v. Brown, 6 Vet. App. 473 
(1994).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
his claimed disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain medical records from Dr. James P. 
Warren.  The RO should provide the 
veteran and his representative an 
opportunity to present any additional 
evidence or argument.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the veteran and his 
representative should be notified.  38 
C.F.R. § 3.159.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's Social 
Security disability benefits, including 
decisions granting or continuing such 
benefits, as well as the medical records 
relied upon in such decisions.  

3.  Then, the veteran should be afforded 
an appropriate examination to ascertain 
the nature and extent of any current 
residuals of rheumatic fever.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims folder must be made 
available to the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  

The examiner is specifically requested to 
comment on whether The examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
preexisting rheumatic fever was 
aggravated by service.  In rendering such 
an opinion, the examiner must 
specifically address whether it is at 
least as likely as not that: (a) the 
veteran's preexisting rheumatic fever 
underwent a permanent increase in 
severity during service, as opposed to 
temporary flare-ups; and, if it 
permanently increased in severity (b) 
whether such increase was due to the 
natural progress of the disorder, as 
opposed to aggravation.  If aggravation 
is found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

If the veteran does not currently have 
rheumatic fever as an active disease 
process, the examiner should determine 
whether the veteran has chronic residuals 
therefrom.  All residuals of rheumatic 
fever must be identified.  If the 
examiner is unable to answer any of the 
questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

4.  The RO should schedule the veteran 
for a cardiology examination to determine 
the diagnoses of all heart disorders that 
are present, including any rheumatic 
heart disease or heart murmur.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The veteran's claims folder 
should be made available to the examiner 
for review before the examination.  

After reviewing all the evidence of 
record, the physician should offer an 
opinion as to whether any current heart 
disease found, including rheumatic heart 
disease, is in any manner etiologically 
or causally related to the systolic 
murmur first identified during service 
and, if so, whether that systolic murmur 
was a manifestation of an underlying 
aortic deficiency, to include but not 
necessarily limited to aggravation of the 
veteran's preexisting rheumatic fever.  
Any opinions expressed must be 
accompanied by a complete rationale.  

5.  The RO should have a rheumatologist 
examine the veteran for the purpose of 
determining whether any of the veteran's 
current degenerative disc disease of the 
thoracic and lumbar spines, as well as 
cervical radiculopathy can be attributed 
to military service.  The examiner must 
review the claims folder and a copy of 
this remand and x-ray the joints in 
question before rendering a current 
diagnosis.  The examiner should then 
offer an opinion as to whether the 
veteran's currently noted arthritic 
problems are at least as likely as not 
the result of disease or injury in 
service, to include rheumatic fever, or 
whether they can more likely be 
attributed to some other cause.  

If the examiner determines that any 
current joint disorder was present prior 
to service, he should be asked to provide 
an opinion as to whether any such 
disability underwent an increase in 
disability during service (aggravation) 
beyond the natural progress of the 
disease.  A complete rationale for all 
opinions should be provided.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination reports and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
38 C.F.R. § 4.2 (2000); See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  The RO should then readjudicate the 
veteran's claims.  This includes de novo 
review of the record on the issue of 
entitlement to service connection for 
residuals of rheumatic fever.  If the 
decision remains adverse to the veteran, 
in any way, both he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes the pertinent 
evidence and all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded a reasonable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



